Citation Nr: 0526785	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left breast lump.

3.  Entitlement to service connection for an ovarian cyst.

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain.

5.  Entitlement to an initial compensable evaluation for 
scars, excision of a lump from the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from September 1980 to August 
1983 and March 1995 to February 1998.  She apparently was an 
Army National Guard member between November 1993 and March 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2003 rating 
decisions by the Columbia, South Carolina, Regional Office, 
which, in part, denied service connection for a right knee 
disability, a left breast lump, and a low back disability and 
granted service connection and assigned noncompensable 
evaluations each for low back pain and scars, excision of a 
lump from the low back, all effective July 22, 2002.  

Jurisdiction over the case was subsequently transferred to 
the Atlanta, Georgia, Regional Office (RO).  A December 2004 
rating decision, in effect, assigned a 10 percent evaluation 
for the service-connected low back disability, reclassified 
as low back strain, effective July 22, 2002.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) explained that there was 
a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the disabilities ratings appellate issues as those 
delineated on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

In a November 2003 Substantive Appeal, appellant requested a 
"BVA hearing in Washington, DC."  However, prior to such 
hearing scheduled for August 2005, she submitted a March 2004 
letter to the Board, requesting that that hearing be 
cancelled and that a hearing be scheduled instead "before a 
local BVA travel Board" (i.e., a Travel Board hearing).  
Apparently, her March 2004 letter was overlooked by the 
Board's administrative staff, since a Washington, D.C., Board 
hearing remained scheduled for August 2005 and it was 
thereafter noted that she failed to report for it.  It was 
subsequently noted by the appellant's representative that the 
Travel Board hearing request was still outstanding.  Since 
Travel Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2004)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide the appellant and 
her representative notice thereof in 
accordance with appropriate provisions.  
If she desires to withdraw the request 
for such hearing prior to the hearing, 
she may do so in writing pursuant to 
applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


